Morris, District Judge.
I find that the two schooners for some time before the collision were approaching each other nearly head on, and on very nearly opposite courses; the course of the Silver Star being from S. by E. to S., and the course of the Robert Healey about N. by E. I find no way of accounting for the varying lights of the Healey as seen from the Star except that she did not hold a steady course. She was deeply loaded with lumber, with a deck load seven feet above her deck, and she had the wind free. She showed to the Star first her red light, then her green light and then her red light again, and all the time was very nearly in the same position ahead of the Star, and I can only account for these changes by the unsteadiness of her course. I find that the master of the Healey, who was her lookout, did not see the Star’s light until be was quite close upon her and made no effort to avoid her until *463quite close, when he gave the order to his wheelman to hard astarboard his helm. The wheelman testifies that the Healey kept her course N. by E. i E., until he got an order from the master to keep her hard off, and he then put his wheel hard astarboard and jumped up on the tiller, and saw the Star’s lights one or two lengths off. 1 find that if the master had seen any lights ahead, until just before he ordered the wheel hard astarboard, they were not the lights of the Star. I find, as is conceded, that the Healey had the wind free, and the Star was closehauled, and that, under article 14 of the international rules, the Healey was bound to keep out of the way. I find that there was not a good lookout kept on the Healey, and that the position of the master abaft the foremast, and standing on the deck load of lumber, the top of which was seven feet above the deck, and several feet higher than the lower edges of the foresail and jib, was not well placed for a lookout, and did not see the lights of the Star until very close upon her. I find that the ITealey did not take timely precautions to keep out of the way of the Star, and by changing her lights misled and confused those on the Star, and ran so close to her as to bring about the collision. I find the Healey to have been in fault.
With respect to the Star, I find that she had a lookout properly placed, and saw the lights of the Healey at considerable distance off. She first made out the Healey’s red light dead ahead, and ported her helm a little, and fell off from the wind about a half a point, sufficient for the wheelsman to see the red light on his port bow, and to show the Star’s red light to the Healey. Presently the Healey showed her green light a little on the Star’s starboard bow, and the Star luffed a little, to show her green light more distinctly, but in a short time the Healey again opened her red light and showed both her lights, and was apparently coming directly for the Star on her starboard bow, and about 50 yards off. Then the master of the Star, thinking he would be struck amidship, put his wheel hard aport and slacked off his main sheet, and went off quickly to westward. As the Healey just at the same moment discovered the position of the Star, and hard astarboarded his helm, the two vessels came together. The Star, by the averments in her libel, and by the testimony of her master, made three changes in her course. The first two were very slight. The first was when she went off about one half a point to westward to show her red light to the Healey’s red; the second was when she luffed back a half point to eastward to show her green light to the Healey’s green, and the third the decided change to the westward in the attempt to avoid the collision. As to the first two, although slight, they were contrary to the rule which requires the vessel closehauled to keep her course. They would have been proper changes if the Star had been called upon to assist the ITealey in keeping out of the way. They both, if the change in the Healey’s lights had indicated a corresponding change in her navigation, would have assisted her. But as I have found that the Healey had not discovered the Star, and that the changes in the Healey’s lights resulted from want of steadiness in her *464course, these slight changes of the Star had no effect at all upon the situation. The result was that after the Star had made the second .change she was back on her original course closehauled on the wind, and, as the master of the Healey had not been observing her at all, he had not been baffled or misled.
I cannot see, therefore, how these slight changes can be said to have contributed in’any'way to the collision. They were not the result of inattention or want of skill, but rather of an anxiety to co-operate with the Healey in avoiding danger. Th'e last change made by the Star is a more serious one, and it is true of that change also that if it had been connected with any want of attention or neglect, so that the court could presume that more care and skill would have prevented the error, the Star might have been placed in the wrong by it. It is quite clear, however, that when it was made the lights of the Healey indicated that she was coming directly into the starboard side of the Star, and her previous changes, had indicated that she had not observed the Star’s lights.
. There were three men on the Star’s deck, all alert and attending to their respective duties. She was a small pungy, quickly handled, but easily sunk by a larger vessel. Her master was an experienced mariner, and for 40 years accustomed to the navigation of Chesapeake bay. He claims that when he had ported his helm and eased off his main sheet he had no doubt about its being the proper thing for him to do to ease the blow and prevent his vessel being sunk. Under the circumstances the master of the Star is entitled to a strong presumption, that-what he fiid in the situation in which he found himself was the right thing to do, and,' if it was an error, the Healey had brought about the impending danger, and cannot allege the error as a fault. I find the schooner Kobert Healey solely to blame for the collision.